 1   Guido Saveri (22349)
        guido@saveri.com
 2   R. Alexander Saveri (173102)
        rick@saveri.com
 3   Geoffrey C. Rushing (126910)
        grushing@saveri.com
 4   Cadio Zirpoli (179108)
        cadio@saveri.com
 5   Matthew D. Heaphy (227224)
        mheaphy@saveri.com
 6   SAVERI & SAVERI, INC.
     706 Sansome Street
 7   San Francisco, CA 94111
     Telephone: (415) 217-6810
 8   Facsimile: (415) 217-6813
 9   Lead Counsel for Direct Purchaser Plaintiffs
10   Mario N. Alioto (56433)
     Lauren C. Capurro (241151)
11   TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
12   2280 Union Street
     San Francisco, CA 94123
13   Telephone: (415) 563-7200
     Facsimile: (415) 346-0679
14   E-mail: malioto@tatp.com
     laurenrussell@tatp.com
15

16   Lead Counsel for the Indirect Purchaser Plaintiffs

17                               UNITED STATES DISTRICT COURT

18                             NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20   IN RE: CATHODE RAY TUBE (CRT)                   Master File No. 07-CV-5944-JST
     ANTITRUST LITIGATION
21   ____________________________________            MDL No. 1917

22   This Document Relates to:                       STIPULATION AND [PROPOSED] ORDER
                                                     RE SECOND AMENDED JURISDICTIONAL
23   ALL ACTIONS                                     DISCOVERY DEADLINE, BRIEFING
                                                     SCHEDULE, AND HEARING DATE
24
                                                     Judge:     Honorable Jon S. Tigar
25

26

27

28

        STIPULATION AND [PROPOSED] ORDER RE SECOND AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1           Direct Purchaser Plaintiffs (“DPPs”), Indirect Purchaser Plaintiffs (“IPPs”) (together with

 2   DPPs, “Plaintiffs”), and Defendants Irico Display Devices Co., Ltd. and Irico Group Corporation

 3   (together, the “Irico Defendants” or “Irico”), by and through the undersigned counsel, hereby

 4   stipulate as follows:

 5           WHEREAS, on May 1, 2018, the Court entered a stipulation and order setting a schedule

 6   for jurisdictional discovery, motion briefing and a hearing on jurisdictional issues in the DPP

 7   Action, ECF No. 5282;

 8           WHEREAS, on July 18, 2018 and August 13, 2018, the Court entered orders setting a

 9   schedule for jurisdictional discovery in the IPP Action, and motion briefing and a hearing on

10   jurisdictional issues in the IPP Action, and continued the hearing date in the DPP Action, ECF Nos.

11   5317 and 5323;

12           WHEREAS, on October 9, 2018, the Court entered the parties’ stipulation to amend

13   jurisdictional discovery deadline, briefing schedule, and hearing date, ECF No. 5340;

14           WHEREAS, on October 16, 2018, the Court granted DPPs’ motion to compel Irico’s

15   compliance with August 2, 2018 Special Master’s Order granting DPPs’ motion for jurisdictional

16   discovery, ECF No. 5352, as well as IPPs’ motion to compel jurisdictional discovery, ECF No.

17   5353;

18           WHEREAS, the parties agree that they need additional time to complete discovery in light

19   of the orders on the motions to compel, including time to negotiate the scope of discovery that the

20   parties will complete in advance of the close of jurisdictional discovery pursuant to those orders;

21           WHEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

22   for Plaintiffs and the Irico Defendants:

23           1.     The parties shall meet and confer to reschedule the depositions to occur prior to the

24   close of discovery;

25           2.     Jurisdictional discovery shall close on February 22, 2019;

26           3.     Irico’s opening motion(s) regarding jurisdictional issues in the IPP Action shall be

27   due on or before February 8, 2019;

28
                                                       1
        STIPULATION AND [PROPOSED] ORDER RE SECOND AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1          4.        DPPs’ opposition to Irico’s motions in the DPP Action (ECF Nos. 5312, 5313) shall

 2   be due on or before March 4, 2019;

 3          5.        Irico’s reply in support of its motions in the DPP Action shall be due on or before

 4   April 4, 2019;

 5          6.        IPPs’ opposition to Irico’s motion(s) in the IPP Action shall be due on or before

 6   March 22, 2019;

 7          7.        Irico’s reply in support of its motion(s) in the IPP Action shall be due on or before

 8   April 22, 2019; and

 9          8.        The hearing on the motion shall be set for May 9, 16, 22, 30, 2019, or June 6, 2019

10   at 2:00 p.m., or at some other date and time convenient for the Court.

11   Dated: November 2, 2018

12   /s/ R. Alexander Saveri                                 /s/ Stuart C. Plunkett
     Guido Saveri (22349)                                    John Taladay (pro hac vice)
13   R. Alexander Saveri (173102)                            john.taladay@bakerbotts.com
     Geoffrey C. Rushing (126910)                            Erik T. Koons (pro hac vice)
14   Cadio Zirpoli (179108)                                  erik.koons@bakerbotts.com
     Matthew D. Heaphy (227224)                              BAKER BOTTS LLP
15   SAVERI & SAVERI, INC.                                   1299 Pennsylvania Ave., NW
     706 Sansome Street                                      Washington, D.C. 20004
16   San Francisco, CA 94111                                 Telephone: 202.639.7700
     Telephone: (415) 217-6810                               Facsimile: 202.639.7890
17   Facsimile: (415) 217-6813
                                          Stuart C. Plunkett (State Bar No. 187971)
18   Lead Counsel for Direct Purchaser Plaintiffs
                                          stuart.plunkett@bakerbotts.com
                                          BAKER BOTTS LLP
19   /s/ Mario N. Alioto                  101 California Street, Suite 3070
     Mario N. Alioto (56433)              San Francisco, California 94111
20   Lauren C. Capurro (241151)           Telephone: (415) 291-6200
     TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP Facsimile: (415) 291-6300
21   2280 Union Street
     San Francisco, CA 94123              Attorneys for Defendants Irico Group Corp.
22   Telephone: (415) 563-7200            and Irico Display Devices Co., Ltd.
     Facsimile: (415) 346-0679
23
     E-mail: malioto@tatp.com
24   laurenrussell@tatp.com

25   Lead Counsel for the Indirect Purchaser Plaintiffs
26

27

28
                                                         2
        STIPULATION AND [PROPOSED] ORDER RE SECOND AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3           November 5, 2018
     Dated: ___________________             By: ___________________________
 4                                                 Jon S. Tigar
                                                   United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
        STIPULATION AND [PROPOSED] ORDER RE SECOND AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
